UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 3, 2012 The First Marblehead Corporation (Exact name of registrant as specified in charter) Delaware 001-31825 04-3295311 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) The Prudential Tower 800 Boylston Street, 34th Floor Boston, Massachusetts 02199-8157 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(800) 895-4283 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On October 3, 2012, The First Marblehead Corporation, a Delaware corporation, issued a press release announcing the signing by its wholly owned subsidiary First Marblehead Education Loan Services LLC, a Delaware limited liability company (“FMELS”), of an agreement under which Cology, Inc., an Arizona corporation (“Cology”), and certain affiliates of Cology (together with Cology, the “Sellers”) have agreed to sell a substantial portion of their assets to FMELS for cash plus the assumption of certain liabilities of the Sellers.The closing of the transaction is subject to customary closing conditions.A copy of the press release is attached to this current report as Exhibit 99.1 and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Exhibit Press release issued by the Corporation on October 3, 2012 entitled, “First Marblehead to Acquire Operating Assets of Private Student Loan Originator Cology, Inc.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, theCorporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FIRST MARBLEHEAD CORPORATION Date:October 3, 2012 By: /s/ Kenneth Klipper Kenneth Klipper Managing Director andChief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibits Press release issued by the Corporation onOctober 3, 2012entitled, “First Marblehead to Acquire Operating Assets of Private Student Loan Originator Cology, Inc.”
